UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE14C INFORMATION Information Statement Pursuant to Section14(c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule14c- 5(d)(2) ) þ Definitive Information Statement FUNCTION(X)INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required o Fee computed on table below per Exchange Act Rules14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. FUNCTION(X) INC. 902 Broadway New York, New York 10010 NOTICE OF 2 TO BE HELDAT 2:00 PM EST, DECEMBER 16, 2011 November 4, 2011 Dear Stockholders: The 2011 Annual Meeting of Stockholders of Function(x) Inc. (the “Company”) will be held at the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036 at 2:00 p.m., Eastern Standard Time, on December 16, 2011, for the following purposes: 1. The election of eight directors to serve on the Company’s board of directors until the next annual meeting of stockholders and until their respective successors are duly elected and qualified; 2. The ratification of the appointment of BDO USA, LLP to serve as the Company’s independent registered public accounting firm for its fiscal year ending June 30, 2012;and 3. Such other business as may properly come before the annual meeting and any adjournment or postponement of the meeting. The close of business on November 1, 2011 has been fixed by our board of directors as the record date for determining the holders of our common stock entitled to notice of, and to vote at, the annual meeting and any adjournment or postponement thereof. Each share of common stock is entitled to one vote. For ten days prior to the meeting, a complete list of stockholders entitled to vote at the annual meeting will be available for examination by any stockholder, for any purpose relating to the annual meeting, during ordinary business hours at the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036. We are not soliciting proxies for this annual meeting. However, all stockholders are welcome to attend the meeting and vote in person. By Order of the Board of Directors, MITCHELL J. NELSON Secretary 2 FUNCTION(X) INC. 2 2:00 P.M. EST, DECEMBER 16, 2011 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This Information Statement contains information related to the Company’s 2011 annual meeting of stockholders to be held at the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036 at 2:00 p.m., Eastern Standard Time, on December 16, 2011 and at any adjournments or postponements thereof. The approximate date that this Information Statement, the preceding Notice of Annual Meeting and the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2011 are first being made available to stockholders is November 4, 2011.We are making this Information Statement available to our stockholders for use at the annual meeting. You should review this Information Statement in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2011. 3 TABLE OF CONTENTS GENERAL INFORMATION 5 PROPOSALNO.1: ELECTION OF DIRECTORS 6 NOMINEES FOR DIRECTOR AND EXECUTIVE OFFICER 6 VOTE REQUIRED AND RECOMMENDATION OF OUR BOARD OF DIRECTORS 6 CORPORATE GOVERNANCE GUIDELINES 8 CODE OF BUSINESS CONDUCT 9 MEETINGS AND COMMITTEES OF BOARD OF DIRECTORS 9 AUDIT COMMITTEE 9 COMPENSATION COMMITTEE 10 NOMINATING AND CORPORATE GOVERNANCE COMMITTEE 10 COMMUNICATIONS BY STOCKHOLDERS WITH DIRECTORS 10 DIRECTOR ATTENDANCE AT ANNUAL MEETINGS 11 COMPENSATION OF DIRECTORS 11 EXECUTIVE COMPENSATION 12 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 14 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 16 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 18 PROPOSALNO.2: RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 20 VOTE REQUIRED AND RECOMMENDATION OF OUR BOARD OF DIRECTORS 20 REPORT OF THE AUDIT COMMITTEE 21 SERVICES PROVIDED BY THE INDEPENDENT PUBLIC ACCOUNTANT AND FEES PAID 21 AUDIT COMMITTEE PRE-APPROVAL OF SERVICES PROVIDED BY THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 21 ANNUAL REPORT 21 DEADLINE FOR SUBMISSION OF STOCKHOLDER PROPOSALSFOR THE 2(X) STOCKHOLDERS 22 INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON 22 OTHER MATTERS 22 WHERE YOU CAN FIND MORE INFORMATION 22 4 GENERAL INFORMATION Meeting Information The annual meeting of stockholders of Function(x) Inc. (“Function(x),” the “Company,” “we,” “our” or “us”) will be held at the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036 beginning at 2:00 p.m., Eastern Standard Time, on December 16, 2011. Who May Vote You are entitled to vote in person at the annual meeting if you owned shares of our common stock as of the close of business (5:00p.m.) on November 1, 2011, the record date of the annual meeting. On the record date, 149,142,024 shares of our common stock were issued and outstanding and held by140 holders of record. Holders on the record date of our common stock which is (1)held directly in your name as the stockholder of record or (2)held for you as the beneficial owner through a stockbroker, bank or other nominee, are entitled to one vote per share at the annual meeting. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY How To Vote Holders of record may vote in person at the meeting by ballot or grant a proxy to another person to vote in your place. If your shares are not held of record in your name, you must obtain a proxy from the record holder, usually a broker or other nominee, in order to vote in person at the meeting. Quorum The presence at the annual meeting of the holders of a majority of the shares of our common stock outstanding on the record date will constitute a quorum. Abstentions are counted as present for the purpose of determining the presence of a quorum.A broker who holds shares in nominee or “street name” for a customer who is the beneficial owner of those shares may be prohibited from voting those shares in person on any proposal to be voted on at the annual meeting without specific instructions from such customer with respect to such proposal. Votes Needed Proposal1: Election of Directors.The affirmative vote of a plurality of the votes cast at the annual meeting is required for the election of each of the eight director nominees. You may vote “for” or “against” one or more director nominees or you may “abstain” as to one or more director nominees.A properly executed ballot marked “abstain” as to the election of one or more director nominees will not be counted with respect to the director or directors indicated, although it will be counted for purposes of determining whether there is a quorum.Stockholders do not have the right to cumulate their votes for directors.No New York Stock Exchange member broker who is the record holder of shares on behalf of a beneficial owner (the customer) can vote shares at the meeting for the election of directors unless the broker receives instructions from the beneficial owner. Proposal2: Ratification of the Appointment of the Independent Registered Public Accounting Firm.The affirmative “FOR” vote of the holders of a majority of all shares casting votes at the annual meeting is required to ratify the appointment of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending June 30, 2012.A properly executed ballot marked “abstain” with respect to this proposal will not be counted, although it will be counted for purposes of determining whether there is a quorum. Abstentions will have the same effect as a vote against this proposal. As of the record date, our directors and executive officers and their affiliates owned and were entitled to vote approximately 114,666,000 shares of our common stock.All of these persons have indicated they and their affiliates will vote their shares in favor of the eight director nominees and the other proposal. Other Matters The board of directors does not know of any other matter that will be presented for your consideration at the meeting other than the two proposals described herein. 5 PROPOSALNO.1 ELECTION OF DIRECTORS At the annual meeting, eight nominees will be elected as directors.Our board of directors currently consists of eight members, all of whom are standing for re-election at the annual meeting. The directors elected at the annual meeting will serve until the next annual meeting of stockholders and until their respective successors are duly elected and qualified. Our board of directors, based on the recommendation of the Nominating and Corporate Governance Committee, has nominated each of Robert F.X. Sillerman, Janet Scardino, Benjamin Chen, Peter C. Horan, John D. Miller, Mitchell J. Nelson, Joseph F. Rascoff and Harriet Seitler to stand for re-election at the annual meeting. When analyzing whether directors and nominees have the experience, qualifications, attributes and skills, individually and taken as a whole, the Nominating and Corporate Governance Committee and the Board of Directors focus on the information as summarized in each of the directors’ individual biographies set forth on pages 7 and 8 in this Information Statement. In particular, the Board of Directors selected Mr. Sillerman to serve as a director because he is our Company’s Executive Chairman and believes he possesses significant entertainment and financial expertise, which will benefit our company.The Board selected Ms. Scardino as a director because she is the Company’s CEO and possesses significant media and entertainment experience, which will benefit the Company.Mr. Chen was selected as a director because it believes his experience in technology and startup businesses will benefit the Company.Mr. Horan was selected as a director because the Board of Directors believes that his technology, internet and advertising experience will benefit the Company.The Board of Directors believes that Mr. Miller’s venture capital and financial experience will benefit the Company, and have selected him as a director for that reason.The Board has selected Mr. Nelson as a director because it believes his legal and business experience will benefit the Company.The Board of Directors believes that Mr. Rascoff’s business and entertainment experience and financial expertise will benefit the Company and, therefore, has selected him as a director.The Board of Directors selected Ms. Seitler as a director because it believes that her experience in TV and digital media, sponsorships and marketing will benefit the Company. These director nominees will be voted upon by the holders of our common stock at the annual meeting. We expect each of the eight director nominees to be able to serve if elected. If any nominee is not able to serve, ballots will be counted to determine the election of the remainder of those nominated. Each director nominee so elected at the annual meeting will hold office until the next annual meeting of stockholders and until his or her successor is duly elected and qualified. Vote Required and Recommendation of Our Board of Directors The affirmative vote of a plurality of the votes cast at the annual meeting is required for the election of each of the eight director nominees. You may vote “for” or “against” one or more director nominees or you may “abstain” as to one or more director nominees.A properly executed ballot marked “abstain” as to the election of one or more director nominees will not be counted with respect to the director or directors indicated, although it will be counted for purposes of determining whether there is a quorum.Stockholders do not have the right to cumulate their votes for directors. Our board of directors unanimously recommends that you vote “FOR” the election of each of the director nominees named above. NOMINEES FOR DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth the nominees (all of whom are incumbent directors) to be elected at the annual meeting and our executive officers and each such person’s age and positions with our Company as of November 1, 2011. Name Age Position Robert F.X. Sillerman 63 Executive Chairman, Director Janet Scardino 52 Chief Executive Officer, Director Mitchell J. Nelson 60 Executive Vice President, General Counsel, Secretary, Director Benjamin Chen 45 Director Peter C. Horan 56 Director John D. Miller 67 Director Joseph F. Rascoff 66 Director Harriet Seitler 54 Director 6 The business experience of each such person is set forth below. Robert F.X. Sillerman was elected a Director of the Company and Executive Chairman of the Board of Directors effective as of February 15, 2011, upon the closing ofour Recapitalization (as described in our Annual Report on Form 10-K for the fiscal year ended June 30, 2011).He has, since January 2008, served as Chairman and Chief Executive Officer of Circle Entertainment Inc.Mr. Sillerman also served as the Chief Executive Officer and Chairman of CKX Inc.from February 2005 until May 2010. From August 2000 to February 2005, Mr. Sillerman was Chairman of FXM, Inc., a private investment firm. Mr. Sillerman is the founder and has served as managing member of FXM Asset Management LLC, the managing member of MJX Asset Management, a company principally engaged in the management of collateralized loan obligation funds, from November 2003 through April 2010. Prior to that, Mr. Sillerman served as the Executive Chairman, a Member of the Office of the Chairman and a director of SFX Entertainment, Inc., from its formation in December 1997 through its sale to Clear Channel Communications in August 2000.The Board of Directors selected Mr. Sillerman as a director because it believes he possesses significant entertainment and financial expertise, which will benefit the Company Janet Scardino was appointed as Chief Executive Officer of the Company effective as of the closing of the Recapitalization and as a Director on February 22, 2011.Ms. Scardino was President Commercial for 19 Entertainment, creator of American Idol, from September 2008 through February 2011. Prior to that, she was President and Chief Marketing Officer of The Knot, Inc., a leading life-stage digital media business and NASDAQ listed company, from October 2007 through September 2008.She was the Executive Vice President of Reuters Group PLC from March 2005 through August 2007, serving as EVP, Global Head of Marketing, and later promoted to Managing Director, for Reuters Media Division.Between February 2003 and March 2005, Scardino was a digital media entrepreneur.Ms. Scardino was Senior Vice President, International Marketing for AOL from March 2001 to February 2003. Scardino was Managing Director for the Disney Channel Italy, a wholly owned subsidiary of The Walt Disney Company from 1998 through 2001.For a decade, Scardino served in various positions for MTV Networks from 1987 to 1997, most recently as Vice President, International Marketing for MTV: Music Television.The Board of Directors selected Ms. Scardino as a director because it believes she possesses significant media and entertainment experience, which will benefit the Company. Benjamin Chen was appointed as a Non-Executive Board Member of the Company on February 22, 2011.Chen is a leader in business and technology and was appointed as a Non-Executive Board Member of the Company.Mr. Chen is the Founder, Chairman and CEO of Mochila, Inc., a leading digital content and syndication platform, serving since November 2001.Mr. Chen previously founded multiple internet and marketing related businesses, including AppGenesys, Inc., serving as its CEO/CTO from January 2000 until August 2001.He served as CTO/CIO from 1996 until 2000 at iXL Enterprises, Inc. a strategic interactive agency (now part of Publicis), where he served on the management team that took the company public in 1999. Previously he was at Ironlight Digital Corporation, serving as its CTO from 1995 until 1996.Mr. Chen has worked as an external entrepreneur in residence for JP Morgan and Mission Ventures, as well as an advisor for GE Capital.The Board of Directors has selected Mr. Chen as a director because it believes his experience in technology and startup businesses will benefit the Company. Peter C. Horan was appointed as a Non-Executive Board Member of the Company on February 22, 2011.Mr. Horan is currently the Executive Chairman of Halogen Network, a next generation digital media company, a position he has held since February 2010.Mr. Horan has served as CEO of many internet companies, including Goodmail Systems, Inc. from 2008 to 2010.Previously, Mr. Horan was CEO of IAC’s Media and Advertising group from 2007 to 2008.He was CEO of AllBusiness.com from 2005 to 2007.As CEO of About.com from 2003 to 2005, Mr. Horan led the sale of the company to the New York Times Company. Mr. Horan was CEO of DevX.com from 2000 to 2003.Previously at International Data Group, he served as Senior Vice President from 1991 until 2000, where he was also the publisher of their flagship publication Computerworld.He held senior account management roles at leading advertising agencies including BBD&O and Ogilvy & Mather.Mr. Horan was selected as a director because the Board of Directors believes that his technology, internet and advertising experience will benefit the Company. John D. Miller was appointed as a Non-Executive Board Member of the Company on February 22, 2011.Mr. Miller was elected a director of Circle Entertainment Inc. in January 2009. Mr. Miller is the Chief Investment Officer of W.P. Carey & Co. LLC, a net lease real estate company. Mr. Miller is also a founder and Non-Managing Member of StarVest Partners, L.P., a $150 million venture capital investment fund formed in 1998. From 1995 to 1998 Mr. Miller was President of Rothschild Ventures Inc., the private investment unit of Rothschild North America, a subsidiary of the worldwide Rothschild Group. He was also President and CEO of Equitable Capital Management Corporation, an investment advisory subsidiary of The Equitable, where he worked for 24 years beginning in 1969. From February 2005 through January 2009, when he resigned, Mr. Miller served as a director of CKX, Inc.The Board of Directors believes that Mr. Miller’s venture capital and financial experience will benefit the Company, and have selected him as a director for that reason. 7 Mitchell J. Nelson was appointed Director, Executive Vice President, General Counsel, and Secretary effective as of the closing of the Recapitalization.Mr. Nelson also serves as Executive Vice President, General Counsel and Secretary of Circle Entertainment, Inc., having served in such capacity since January 2008, and served as President of its wholly-owned subsidiary, FX Luxury Las Vegas I, LLC (which was reorganized in bankruptcy in 2010) during 2010.He also served as President of Atlas Real Estate Funds, Inc., a private investment fund which invested in United States-based real estate securities, from 1994 to 2008, as Senior Vice President, Corporate Affairs for Flag Luxury Properties, LLC from 2003.Prior to 2008, Mr. Nelson served as counsel to various law firms, having started his career in 1973 at the firm of Wien, Malkin & Bettex.At Wien, Malkin & Bettex, which he left in 1992, he became a senior partner with supervisory responsibility for various commercial real estate properties. Mr. Nelson is an Adjunct Assistant Professor of Real Estate Development at Columbia University.He was a director of The Merchants Bank of New York and its holding company until its merger with, and remains on the Advisory Board of Valley National Bank. Additionally, he has served on the boards of various not-for-profit organizations, including as a director of the 92nd Street YMHA and a trustee of Collegiate School, both in New York City.The Board has selected Mr. Nelson as a director because it believes his legal and business experience will benefit the Company. Joseph F. Rascoff was appointed as a Non-Executive Board Member of the Company on February 22, 2011.Mr. Rascoff is the co-founder of The RZO Companies, and since 1978 has been representing artists in recording contract negotiations, music publishing administration, licensing, royalty compliance, and worldwide touring. From 1974 to 1978, Mr. Rascoff was a partner in Hurdman and Cranstoun, a predecessor accounting firm of KPMG. Mr. Rascoff has been an Advisory Director of Van Wagner Communications LLC since 2005.In 2009, he became a consultant to Live Nation Entertainment, Inc. He has served as a Trustee of The University of Pennsylvania (1992-1996), is on the Board of Overseers of the University of Pennsylvania Libraries, and is a Trustee and former President of the Board of Trustees of The Bishop’s School, La Jolla, California.The Board of Directors believes that Mr. Rascoff’s business and entertainment experience and financial expertise will benefit the Company and, therefore, has selected him as a director. Harriet Seitler was appointed as a Non-Executive Board Member of the Company on February 22, 2011.Ms. Seitler is currently Executive Vice President for Oprah Winfrey’s Harpo Studios.Joining Harpo over 15 years ago in 1995, Ms. Seitler is responsible for marketing, development of strategic brand partnerships, and digital extensions for the Oprah Winfrey Show.Ms. Seitler was also instrumental in the development and launch of “The Dr. Oz Show”.Prior to working at Harpo, Ms. Seitler served as Vice President, Marketing at ESPN from 1993 to 1994.She was responsible for the branding of ESPN, SportsCenter, as well as the branding and launch of ESPN2.Ms. Seitler began her career at MTV Networks serving from 1981 to 1993 in marketing and promotions, rising to the rank of Senior Vice President.At MTV, Ms. Seitler pioneered branded entertainment initiatives and built major new franchises such as the MTV Movie Awards and MTV Sports.Ms. Seitler has served on the Board of Directors of The Oprah Winfrey Foundation, and is currently a board member of Sharecare.com.The Board of Directors selected Ms. Seitler as a director because it believes that her experience in TV and digital media, sponsorships and marketing will benefit the Company. Corporate Governance Guidelines and Director Independence The Company has Corporate Governance Guidelines which provide, among other things, that a majority of the members of our board of directors must meet the criteria for independence required by The NASDAQ Global Market.Although our Common Stock is not listed on The NASDAQ Global Market, we intend to comply with these criteria.The NASDAQ Global Market requires that a majority of our board of directors qualify as “independent” and that the Company shall at all times have an audit committee, compensation committee and nominating and corporate governance committee, which committees will be made up entirely of independent directors. Messrs. Chen, Horan, Miller and Rascoff and Ms. Seitler, whose biographical information is included below under the heading “Nominees for Directors and Executive Officers” are incumbent directors and director nominees who qualify as independent director under the applicable rules of The NASDAQ Global Market. The Corporate Governance Guidelines also outline director responsibilities, provide that the board of directors shall have full and free access to officers and employees of the Company and require the board of directors to conduct an annual self-evaluation to determine whether it and its committees are functioning effectively. The Corporate Governance Guidelines can be found on the Company’s website at www.functionxinc.com. 8 Code of Business Conduct and Ethics The Company has a Code of Business Conduct and Ethics, which is applicable to all our employees and directors, including our principal executive officer, principal financial officer, principal accounting officer, controller and persons performing similar functions. The Code is posted on our website at www.functionxinc.com. We intend to satisfy the disclosure requirements under Item 5.05 of Form 8-K regarding an amendment to, or waiver from, a provision of our Code of Business Conduct and Ethics that applies to our principal executive officer, principal financial officer, principal accounting officer or controller or persons performing similar functions by posting such information on our website at www.functionxinc.com. Meetings and Committees of the Board of Directors During our fiscal year ended June 30, 2011, the board of directors held four (4) meetings and acted by unanimous written consentfour (4) times. Each of Mr. Sillerman, Ms. Scardino, Messrs. Chen, Horan, Miller, Nelson and Rascoff and Ms. Seitler attended at least seventy-five percent (75%) of the total number of meetings of the board of directors and committees (if any) on which he or she served that were held during such period. The following chart sets forth the current membership of each board committee. The board of directors reviews and determines the membership of the committees at least annually. Committee Members Audit Committee Joseph F. Rascoff (Chairman) Peter Horan John D. Miller Compensation Committee John D. Miller (Chairman) Peter Horan Nominating and Corporate Governance Committee John D. Miller (Chairman) Harriet Seitler Information about the committees, their respective roles and responsibilities and their charters is set forth below. Audit Committee The Audit Committee is comprised of Messrs. Rascoff (Chairman), Horan, and Miller. Mr.Rascoff is the Chairman of the Audit Committee. The Audit Committee assists our board of directors in fulfilling its responsibility to oversee management’s conduct of our financial reporting process, including the selection of our outside auditors, review of the financial reports and other financial information we provide to the public, our systems of internal accounting, financial and disclosure controls and the annual independent audit of our financial statements. All members of the Audit Committee are independent within the meaning of the rules and regulations of the SEC, and our Corporate Governance Guidelines. In addition, Mr.Rascoff is qualified as an audit committee financial expert under the regulations of the SEC and has the accounting and related financial management expertise required thereby. The Audit Committee’s charter can be found on the Company’s website at www.functionxinc.com.During our fiscal year ended June 30, 2011, the Audit Committee met two (2) times. 9 Compensation Committee We have a standing Compensation Committee currently comprised of Messrs. Miller (Chairman) and Horan. The Compensation Committee represents our Company in reviewing and approving the executive employment agreements with our senior management.The Compensation Committee also reviews management’s recommendations with respect to executive compensation and employee benefits and is authorized to act on behalf of the board of directors with respect thereto. The Compensation Committee also administers the Company’s stock option and incentive plans, including our Executive Equity Incentive Plan. All members of the Compensation Committee are independent within the meaning of the rules and regulations of the SEC and our Corporate Governance Guidelines. The Compensation Committee’s charter can be found on the Company’s website at www.functionxinc.com. During our fiscal year ended June 30, 2011, the Compensation Committee met two (2) times. Nominating and Corporate Governance Committee The Nominating and Corporate Governance Committee is currently comprised of Mr. Miller (Chairman) and Ms. Seitler.Mr. Miller is the Chairman of the Nominating and Corporate Governance Committee. The Nominating and Corporate Governance Committee is responsible for recommending qualified candidates to the board for election as directors of our Company, including the slate of directors proposed by our board of directors for election by stockholders at our annual meetings of stockholders. The Nominating and Corporate Governance Committee also advises and makes recommendations to the board of directors on all matters concerning directorship practices and recommendations concerning the functions and duties of the committees of the board of directors. To assist in formulating such recommendations, the Nominating and Corporate Governance Committee utilizes feedback that it receives from the board of directors’ annual self-evaluation process, which it oversees and which includes a committee and director self-evaluation component. The Nominating and Corporate Governance Committee developed and recommended to the board of directors Corporate Governance Guidelines and will review, on a regular basis, the overall corporate governance of our Company. The Nominating and Corporate Governance Committee met one (1) time during the fiscal year ended June 30, 2011. All members of the Nominating and Corporate Governance Committee are independent within the meaning of our Corporate Governance Guidelines.The Nominating and Corporate Governance Committee’s charter can be found on the Company’s website at www.functionxinc.com. When considering the nomination of directors for election at an annual meeting of stockholders or, if applicable, a special meeting of stockholders, the Nominating and Governance Committee takes into account all factors it considers appropriate, which may include strength of character, mature judgment, career specialization, relevant technical skills and the extent to which the candidate would fill a present need on the board of directors. The Nominating and Governance Committee may engage, as appropriate, a third party search firm to assist in identifying qualified candidates. The process may also include interviews and all necessary and appropriate inquiries into the background and qualifications of possible candidates. The Nominating and Corporate Governance Committee does not currently have a policy whereby it will consider recommendations from stockholders for its director nominees. Communications by Stockholders with Directors The Company encourages stockholder communications to our Board of Directors and/or individual directors. Stockholders who wish to communicate with our Board of Directors or an individual director should send their communications to the care of Mitchell J. Nelson, Secretary, Function(x) Inc., 902 Broadway, 11th Floor, New York, New York 10010. Communications regarding financial or accounting policies should be sent to the attention of the Chairman of the Audit Committee. Mr.Nelson will maintain a log of such communications and will transmit as soon as practicable such communications to the Chairman of the Audit Committee or to the identified individual director(s), although communications that are abusive, in bad taste or that present safety or security concerns may be handled differently, as determined by Mr.Nelson. 10 Director Attendance at Annual Meetings We will make every effort to schedule our annual meeting of stockholders at a time and date to accommodate attendance by directors taking into account the directors’ schedules. While all directors are encouraged to attend our annual meeting of stockholders, there is no formal policy as to their attendance at annual meetings of stockholders. COMPENSATION OF DIRECTORS Under our company’s director compensation policy, employee directors do not receive any separate compensation for their board service and non-employee directors receive the following compensation.Non-employee directors are entitled to receive the compensation described below on a quarterly basis. For our fiscal year ended June 30, 2011, non-employee directors accrued an annual fee of $80, which includes attendance at four meetings.Attendance at additional meetings, excluding meetings of a committee of which the director is a member, are paid at $0.75 per meeting.The chairperson of the Audit Committee is paid an additional annual fee of $15 and each of the other members of the Audit Committee is paid an additional fee of $3 for serving on the Audit Committee.The chairpersons of each other committee receive an additional annual fee of $5 and each of the other members of such committees is paid an additional annual fee of $1. All fees described above were payable in cash for our fiscal year ended June 30, 2011.The Board of Directors has elected to have all fees accrued through December 31, 2011 paid in cash only.After 2011, directors can elect to receive up to 100% of their compensation in equity, and can take their payments in the form of any equity instrument available and permissible under the Company’s stock incentive plan.All equity will be priced based on the closing price on the last day of each fiscal quarter.We reimburse non-employee directors for actual travel expenses incurred related to director responsibilities. The total compensation earned by our non-employee directors during the fiscal year ended June 30, 2011is shown in the following table: Name Fees Earned or Paid in Cash Option Awards ($ Total Benjamin Chen(2) $
